Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed 08/05/2021 has been entered.  As directed by the amendment: claims 2, 4, 5, 6, 17, 21-24, 26, 31, and 40 are amended; and claims 33 and 41 stand withdrawn.  Claims 2-3, 5-26, 31, and 35-40 are currently pending.
The amendment is sufficient in overcoming the Double Patenting rejection, as well as, the rejections under 35 USC 112 (b) previously indicated.
Response to Arguments
Applicant's arguments filed 08/05/2021 have been fully considered but they are not persuasive. 
Applicant seemingly traverses the claim interpretation of “locking mechanism” under 35 USC 112 (f) in that:
The Office action fails to identify all of the instances where the term "locking mechanism" is used or depicted in the drawings and, thus, is incomplete to the extent there are any differences from the bullet-point description set forth in the Office action. Moreover, any structure that is considered to be corresponding structure should be limited to that required for performing the claimed function.

	However, in response, applicant’s traversal is insufficient in distinctly pointing out any supposed errors. What additional structure(s) should be included in the interpretation?
With respect to the prior art rejections under 35 USC 103, applicant traverses in that (Remarks, page 11-12):
“…Colleoni discloses holding one type of capsule 2, which is engaged in a fluidtight manner upon brewing. Brewing body 9 comprises a top tubular body 19 with an upwardly-flared bottom part 21, which is designed to house a capsule 2. The cylindrical top part 23 of tubular body 19 is connected to a top edge of bottom part 21 by an annular 

“Hanneson discloses a capsule machine including a brew chamber 14 for holding a capsule 16 and a cover for the brew chamber 14, wherein the cover 70 is movable between an open and11 closed position. A loading system 30 is provided for extending and retracting the brew chamber. The loading system optionally comprises a locking system 170. The locking system 170 of Hanneson is limiting the upwards travel of cover 70 thereby preventing any fluid from being ejected from the brewer. Hanneson does not disclose use of multiple capsule sizes as set forth in the claims.” 
 
“Although the system of Hanneson includes a locking system, Hanneson does not teach to lock a central portion of an extraction plate in a different position dependent on capsule size. One of ordinary skill in the art would therefore not have considered Hanneson. Indeed, if a capsule with a larger axial length were inserted into the machine of Hanneson, the latch 72 would not properly engage the flange 74 (Fig. 5e), thereby preventing fluid from being injected into capsule 16.”

In response, the examiner respectfully disagrees.  Gunstone teaches substantially the claimed invention, including using capsules of different sizes.  Colleoni is not relied upon to teach or suggest holding differently sized capsules.  In contrast, Colleoni is merely relied upon to teach the central portion being movable relative to the peripheral portion from an extended first position to a retracted second position.  Similarly, Hanneson is not relied upon to teach or suggest using “multiple capsule sizes” or “to lock a central portion of an extraction plate in a different position dependent on capsule size.” Rather, Hanneson is merely relied upon to teach the claimed locking mechanism as interpreted under 35 USC 112 (f).In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

The prior art rejections under 35 USC 103 are, therefore, maintained.
Information Disclosure Statement
The information disclosure statement filed 05/13/2020 fails to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because Non-Patent Literature documents 117-118 and 121 (Manual Jura Nespresso English; Nespresso-I; Nespresso-IV) do not include dates in the citation.  It has been placed in the application file, but the information referred to therein has not been considered as to the merits.  Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e).  See MPEP § 609.05(a).
The information disclosure statement (IDS) submitted on 02/18/2021, 03/17/2021, 08/05/2021, and 08/09/2021 were filed after the mailing date of the Non-Final Office Action on 02/04/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function.  
Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 
Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: "locking mechanism” in claims 2-3, 5-26, 31, and 35-40.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

Claim limitation “locking mechanism” has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “mechanism” coupled with functional language “…for locking the central portion in the extended first position when closing the brew chamber around the first exchangeable capsule, and arranged for allowing the central portion being moved into the retracted second position when closing the brew chamber around the second exchangeable capsule…” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.  Terms “locking” modifies the generic placeholder functionally, rather than structurally.
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim(s) 2-3, 5-26, 31, and 35-40 has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: 
Figure 3, along with paragraph 0089, discloses “locking mechanism 86 arranged for locking the central portion 32 in or near the first brewing position when the cavity 24 holds the first exchangeable capsule 4A,” where paragraph 0092 discloses locking mechanism 86 including a locker 88, “designed as a pivotable finger” which “is arranged for locking the central portion in the first position”-para. 0093.
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



	Claim 22 is rejected under 35 U.S.C § 112(b), or for pre-AIA  applications (second paragraph), as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant(s) regard as the invention.  Specifically, the claims recite limitations that are vague, indefinite, and/or confusing.
	Regarding claim 22, the recitation of “a capsule axial length” of the second and first exchangeable capsules renders the claim indefinite as it is unclear if the “capsule axial length” refers to the “body axial length” recited in claim 2.  For instance, does the “capsule axial length” and the “body axial length” refer to the same length.  Figures 1A/1B and paragraph 0070 of the instant application disclose axial lengths LA and LB of first capsule 4A and second capsule 4B, respectively.  For purposes of examination, “a capsule length” will be taken to mean the same thing as “body axial length.”
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 2-3, 5-26, 31, and 35-40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gunstone et al. (U.S. Publication 2016/0309946; note earlier publication date), hereinafter Gunstone, in view of Colleoni (U.S. Publication 2015/0059587) and in further view of Hanneson et al. (U.S. Publication 2014/0299000), hereinafter Hanneson.
Regarding claim 2, Gunstone discloses system for preparing a quantity of beverage suitable for consumption (para. 0001, “a device for handling capsules, in particular handling device for beverage machines using capsules of an ingredient of the beverage to be prepared”), arranged for being used with a first exchangeable capsule

    PNG
    media_image1.png
    1
    4
    media_image1.png
    Greyscale
	
    PNG
    media_image1.png
    1
    4
    media_image1.png
    Greyscale

(2a) having a first body (2a”) and a first exit face (2a’) attached to the first body (para. 0017, “…the invention relates to a device for handling selectively a first capsule having a first flange and a second capsule having a second flange greater than the first flange….”) (Figure 2a/2b; showing capsules 2a and 2b in use; para. 0083, “…selectively a first capsule 2a having a first flange 2a' and a second capsule 2b having a second flange 2b' greater than first flange 2a'. For instance, second flange 2b' has a dimension, e.g. diameter db, that is greater than a dimension, e.g. diameter da, of first flange 2a'. Optionally, second capsule 2b has a height hb that is greater than a height ha of first capsule 2a…”; Body portion 2a” and 2b”, respectively.  See also Figures 18 and 19), the system (Figures 1-13) comprising: 
a second exchangeable capsule (2b; Figure 19 above) having a second body (2b”) and a second exit face (2b’) attached to the second body, the second exit face having a larger diameter than the first exit face and/or the second body having a larger body axial length than the first body (para. 0083, “…selectively a first capsule 2a having a first flange 2a' and a second capsule 2b having a second flange 2b' greater than first flange 2a'. For instance, second flange 2b' has a dimension, e.g. diameter db, that is greater than a dimension, e.g. diameter da, of first flange 2a'. Optionally, second capsule 2b has a height hb that is greater than a height ha of first capsule 2a…”;), and

    PNG
    media_image2.png
    486
    455
    media_image2.png
    Greyscale

an apparatus including a first brew chamber part (first part 10) having a cavity (cavity 11) for selectively holding one of the first and second exchangeable capsules (para. 0091 and 0123; capsule 2a or 2b are used) (para. 0138, “At least one of first and second parts 10,20 can be arranged to take selectively a first configuration for receiving first capsule 2a and a second configuration for receiving second capsule 2b. For instance, first and/or second parts 10,20 has a first receiver part 11a and a second receiver part 11b that are relatively moveable between a first position for forming a cavity 11 that is small for receiving first capsule 2a and a second position for forming cavity 11 that is larger for receiving second capsule 2b, for instance to receive capsule receptacle 2a'',2b''…”
a second brew chamber part (second part 10; para. 0059; “The second part of the handling device can be made movable relative to the first part and relative to the stationary structure. The first part may be stationary relative to the structure or movable thereto. The second part can be arranged to move in a direction, in particular an arched and/or linear direction. Typically, the first and second parts in their extraction position delimit a chamber for housing the ingredient capsule, such as tea or coffee or chocolate or powder milk capsule…”) for closing the first brew chamber part around the first or second exchangeable capsule, for forming a brew chamber (para. 0091; “…an extraction chamber for holding and housing capsule 2a,2b that is formed by bringing first and second parts 10,20 into the extraction position. The extraction chamber may be configured for holding and housing a capsule 2a,2b containing a flavouring ingredient,…”) (para. 0092, “…For instance, one part 10 is configured for an injection of water into the chamber and another part 20 is a beverage dispensing part. For example, part 10 forms a cage for receiving capsule 2a,2b and part 20 includes a beverage delivery plate 21 associated with a beverage outlet….”) (See Figures 6-8 for an open position between 10 and 20 in which either capsule 2a or 2b is received, and Figures 9-11 for corresponding closed position), wherein the second brew chamber part (20) has an extraction plate (21/22) for abutting against the first or second exit face (Figures 11a ad 11b), the extraction plate including a central portion (21, delivery plate having openings for outflow of beverage and one or more elements for opening capsules; para. 0092) and a peripheral portion (plate 21 is mounted in frame 22).
Gunstone is silent on the central portion being movable relative to the peripheral portion from an extended first position to a retracted second position, the system including a locking mechanism arranged for locking the central portion in the extended first position when closing the brew chamber around the first exchangeable capsule, and arranged for allowing the central portion being moved into the retracted second position when closing the brew chamber around the second exchangeable capsule.  
Colleoni teaches that it is known in the art of beverage machines (para. 0001 and Figures 1-6) (capsule 2, which is received in cavity 22, which is defined between first part 9 and second part 39.  Cylindrical head 45 slides along tubular body 43-para. 0018.  45 is considered to correspond to the central portion with 43 being considered to correspond to the peripheral portion) the central portion (45) being movable relative to the peripheral portion (43) (para. 0018) from an extended first position to a retracted second position (See positions in Figures 5 and 6, as well as, 2 and 3).  Colleoni teaches using a spring (49) that is compressible to allow the central portion (45) to move relative to the peripheral portion (43) (para. 0018).

    PNG
    media_image3.png
    468
    678
    media_image3.png
    Greyscale

Colleoni also teaches (with reference to Figure 6 above) that the peripheral portion (43) includes a seal fitted thereto (indicated above by arrow) that engages portion 23 of 22, which provides a fluid tight arrangement (see also paragraph 0018).  The use of this seal, to create a fluid tight arrangement, at least partially prevents movement of the central portion (45) away from the position shown in Figure 6.
The advantage of combining the teachings of Colleoni is that in doing so would provide a central portion that is movable relative to the peripheral portion (frame of Gunstone) which would allow for the central portion to apply a compressive load onto the capsule during extraction, thereby ensuring a better connection (as opposed to an extraction plate not being biased toward the capsule).
Therefore, it would have been obvious to someone with ordinary skill in the art at the time the invention was filed to modify Gunstone with Colleoni, by replacing the relative stationary relationship between the central portion and the peripheral portion of Gunstone, with the teachings of Colleoni, to provide a central portion that is movable relative to the peripheral portion (frame of Gunstone) which would allow for the central 
The combination of Gunstone and Colleoni teaches each claimed limitation except for a locking mechanism arranged for locking the central portion in the extended first position when closing the brew chamber around the first exchangeable capsule, and arranged for allowing the central portion being moved into the retracted second position when closing the brew chamber around the second exchangeable capsule.

    PNG
    media_image4.png
    566
    727
    media_image4.png
    Greyscale

Hanneson teaches that it is known in the art of beverage machines (para. 0001, “…for preparing products such as beverages from single serve capsules….”) (Figures 5a-5f, showing movement from an open position, Fig. 5a, to a closed position, Fig. 5f) to 72, 73, 74) arranged for locking the central portion (central portion of 70 or central portion defined by latch 74) in the first position when closing the brew chamber around the first capsule (16), and arranged for allowing the central portion being moved into the retracted second position when closing the brew chamber around the second exchangeable capsule (Fig. 5e shows latch 72 contacting flange 74, forcing latch 72 to rotate and compress spring 73-para. 0053.  Para. 0054, once latch 72 snaps into engagement with flange 74, the system is ready for injecting fluid into capsule 16) (Fig. 6, along with paragraph 0055, discloses that upward movement of tab 45 causes spring 73 to compress and disengaged latch 72 from flange 74) (Latch 72 is a pivotable finger that engages flange 74 and is considered to correspond to, or be equivalent to, the pivotable finger disclosed in the instant application as interpreted under 35 USC 112 (f) above) (See also MPEP 2114.  As the structure of Hanneson, the pivotable finger that engages flange 74, is the same or substantially the same as that disclosed in the instant application, it follows then that the structure of Hanneson is also capable of performing the claimed function.).  
The advantage of combining the teachings of Hanneson is that in doing so would prevent unwanted movement and/or separation from the first position unless desired by a user.
Therefore, it would have been obvious to someone with ordinary skill in the art at the time the invention was filed to modify Gunstone, as modified by Colleoni, with Hanneson, by adding to the central portion and first position of Gunstone, as modified, with the teachings of Hanneson, to prevent unwanted movement and/or separation from the first position unless desired by a user.
Regarding claim 3, the primary combination, as applied in claim 2, teaches each claimed limitation.
The use of “when” recites a contingent limitation.  The broadest reasonable interpretation of a system (or apparatus or product) claim having structure that performs a function, which only needs to occur if a condition precedent is met, requires structure for performing the function should the condition occur. See MPEP 2111.04-II.
Hanneson teaches the claimed locking mechanism, as detailed in claim 2.  The locking mechanism of Hanneson is structurally capable of preventing the central portion being locked in the first position when closing the brew chamber around the second exchangeable capsule.  See MPEP 2114.  For example, a larger capsule could prevent the locking mechanism from engaging the flange 74.
Regarding claim 5, the primary combination, as applied in claim 2, teaches each claimed limitation.
The use of “when” recites a contingent limitation.  The broadest reasonable interpretation of a system (or apparatus or product) claim having structure that performs a function, which only needs to occur if a condition precedent is met, requires structure for performing the function should the condition occur. See MPEP 2111.04-II.
Colleoni teaches the central portion being movable, as detailed in claim 2, where such movement is shown in the progression detailed in Figures 1-6.  Colleoni teaches the central portion (45) being movable (capable of moving, MPEP 2114) from a ready position (via spring 48, which normally keeps 45 in a raised position, para. 0018) to the second position (Fig. 5) when closing the brew chamber around the second capsule.  
Regarding claim 6, the primary combination, as applied in claim 2, teaches each claimed limitation.
The use of “when” recites a contingent limitation.  The broadest reasonable interpretation of a system (or apparatus or product) claim having structure that performs a function, which only needs to occur if a condition precedent is met, requires structure for performing the function should the condition occur. See MPEP 2111.04-II.
Colleoni teaches the central portion being movable, as detailed in claim 2, where such movement is shown in the progression detailed in Figures 1-6.  Colleoni teaches the central portion (45) being movable (capable of moving, MPEP 2114) from a ready position (via spring 48, which normally keeps 45 in a raised position, para. 0018) to the first position when closing the brew chamber around the second capsule of the first capsule.
Regarding claim 7, the primary combination, as applied to claim 2, teaches each claimed limitation.
Colleoni, as detailed in claim 2, teaches the central portion (45) being biased to a ready position (via spring 48, which normally keeps 45 in a raised position, para. 0018).
Regarding claim 8, the primary combination, as applied to claim 2, teaches each claimed limitation.
	Hanneson, as detailed in claim 2, teaches the locking mechanism including an actuator (compression spring 73) for actuating the locking mechanism (para. 0053).  
	Regarding claim 9, the primary combination, as applied to claim 8, teaches each claimed limitation.
73) comprises a frontal surface of the first brew chamber part (figs. 5a-5f, 73 is in a frontal surface area of 70).  
Regarding claim 10, the primary combination, as applied to claim 2, teaches each claimed limitation.
	Hanneson, as applied in claim 2, teaches wherein the locking mechanism is arranged such that it is actuated while closing the first brew chamber part against the second brew chamber part (para. 0053, downward movement of cover 70 causes latch 72 to contact flange 74, forcing latch 72 to rotate, and compressing latch spring 73.  Para. 0054, further downward movement causes latch 72 to snap into engagement with flange 74).  
Regarding claim 11, the primary combination, as applied to claim 2, teaches each claimed limitation.
Gunstone further discloses the system being arranged such that when the cavity (11) holds the first exchangeable capsule the first exit face is recessed into the cavity further than the second exit face when the cavity holds the second exchangeable capsule (See Figures 9a, 10a, and 11a vs. Figures 9b, 10b, and 11b) (para. 0138, “For instance, first and/or second parts 10,20 has a first receiver part 11a and a second receiver part 11b that are relatively moveable between a first position for forming a cavity 11 that is small for receiving first capsule 2a and a second position for forming cavity 11 that is larger for receiving second capsule 2b, for instance to receive capsule receptacle 2a'',2b''. For instance, first receiver part 11a is in the general shape of a cup for receiving capsule receptacle 2a'' and second receiver part 11b is in the general shape of a ring outside or inside first receiver part 11a. In the embodiment illustrated in FIGS. 1, 6a and 6b, first part 10 has a first receiver part 11a for receiving first capsule 2a and a second receiver part 11b for receiving second capsule. In FIGS. 1 and 6a, second receiver part 11b is shown in its withdrawn position so that first capsule 2a can be received in cavity 11 in its small configuration. In FIG. 6b, second receiver part 11b is shown in its extended position so that second capsule 2b can be received in cavity 11 in its large configuration.”) (The arrangement of Gunstone is structurally capable of having the first exit face be recessed into the cavity further than the second exit face.  See MPEP 2114).  
Regarding claim 12, the primary combination, as applied to claim 2, teaches each claimed limitation.
Gunstone teaches the interchangeability of the first and second capsules, while Colleoni teaches the central portion being moved from the first position to the second position.
The primary combination, which teaches each structural limitation, would also be capable of having the second capsule, to at least some extent, move the central portion as claimed.  MPEP 2114.
Regarding claim 13, the primary combination, as applied in claim 2, teaches each claimed limitation.
The use of “when” recites a contingent limitation.  The broadest reasonable interpretation of a system (or apparatus or product) claim having structure that performs a function, which only needs to occur if a condition precedent is met, requires structure for performing the function should the condition occur. See MPEP 2111.04-II.

Regarding claim 14, the primary combination, as applied in claim 2, teaches each claimed limitation.
The use of “when” recites a contingent limitation.  The broadest reasonable interpretation of a system (or apparatus or product) claim having structure that performs a function, which only needs to occur if a condition precedent is met, requires structure for performing the function should the condition occur. See MPEP 2111.04-II.
As Gunstone discloses the interchangeability of the first and second capsule, as well as the first brew chamber part being closed against the second chamber part, while Colleoni teaches the central portion being moveable and Hanneson teaches the locking mechanism and actuation thereof, it would be reasonable to suggest that the primary combination is also capable of having the locking mechanism be actuated by the first brew chamber part before the central portion is pushed beyond the locking mechanism by the first exchangeable capsule, while closing the first brew chamber part against the second brew chamber part, when the cavity holds the first exchangeable capsule  MPEP 2114.
Regarding claim 15, the primary combination, as applied to claim 8, teaches each claimed limitation.
Hanneson teaches the locking mechanism (72, 73, 74) including a locker (pivotable finger latch 72) for locking the central portion in the first position, the locker being activated by the actuator (para. 0053, downward movement of cover 70 causes latch 72 to contact flange 74, forcing latch 72 to rotate, and compressing latch spring 73.  Para. 0054, further downward movement causes latch 72 to snap into engagement with flange 74).


    PNG
    media_image5.png
    566
    727
    media_image5.png
    Greyscale

Regarding claim 16, the primary combination, as applied to claim 15, teaches each claimed limitation.
72, 73, 74) comprising a movable pusher (indicated by arrow above, which is directed to the portion of 72 that contacts spring 73), arranged to be moved by the actuator (73) during closing of the first brew chamber part for translating the locker from an unlocking position (para. 0055, spring 73 is compressed causing 72 to disengage from flange 74) into a locking position for locking the central portion in the first position (para. 0053, downward movement of cover 70 causes latch 72 to contact flange 74, forcing latch 72 to rotate, and compressing latch spring 73.  Para. 0054, further downward movement causes latch 72 to snap into engagement with flange 74).  
Regarding claim 17, the primary combination, as applied to claim 15, teaches each claimed limitation.
	Hanneson teaches the locker (72) being biased to an unlocking position (para. 0055, spring 73 is compressed causing 72 to disengage from flange 74) into a locking position for locking the central portion in the first position (para. 0053, downward movement of cover 70 causes latch 72 to contact flange 74, forcing latch 72 to rotate, and compressing latch spring 73.  Para. 0054, further downward movement causes latch 72 to snap into engagement with flange 74).
Regarding claim 18, the primary combination, as applied to claim 16, teaches each claimed limitation.
	Hanneson teaches the pusher being biased to an extended position towards the actuator (73) (para. 0053, downward movement of cover 70 causes latch 72 to contact flange 74, forcing latch 72 to rotate, and compressing latch spring 73.  Para. 0054, further downward movement causes latch 72 to snap into engagement with flange 74) (such movement causes the pusher to be biased toward spring 73).  
Regarding claim 19, the primary combination, as applied to claim 16, teaches each claimed limitation.
Hanneson teaches wherein the pusher is slidably guided and/or the locker (72) is pivotably arranged at a body of the second brew chamber part (pivotable motion of 72 previously described.  72 is shown in Figures 5a-5f as being arranged at a body of 70).  
Regarding claim 20, the primary combination, as applied in claim 8, teaches each claimed limitation.
The use of “when” recites a contingent limitation.  The broadest reasonable interpretation of a system (or apparatus or product) claim having structure that performs a function, which only needs to occur if a condition precedent is met, requires structure for performing the function should the condition occur. See MPEP 2111.04-II.
As Gunstone discloses the interchangeability of the first and second capsule, as well as the first brew chamber part being closed against the second chamber part, while Colleoni teaches the central portion being moveable and Hanneson teaches the locking mechanism and actuation thereof, it would be reasonable to suggest that the primary combination is also capable of, when the cavity (11 of Gunstone) holds the first exchangeable capsule (2a of Gunstone), having the outermost part (outer diameter of 2a) of the first exchangeable capsule be positioned rearwardly relative to the actuator (73 of Hanneson) (see for instance, the arrangement of 2a or 2b relative to actuator 33 of Gunstone in Fig. 1) and, when the cavity (11 of Gunstone) holds the second exchangeable capsule (2b of Gunstone), the outermost part (outer diameter of 2b) of 73 of Hanneson) (see for instance, the arrangement of 2a or 2b relative to actuator 33 of Gunstone in Fig. 1), so that the locking mechanism (72, 73, 74 of Hanneson) is actuated by the actuator (73 of Hanneson) of the first brew chamber part before the central portion (45 of Colleoni, which corresponds to 21 of Gunstone) is pushed beyond the locking mechanism by the first exchangeable capsule (2a) or the locking mechanism is actuated by the first brew chamber part after the central portion (45 of Colleoni, which corresponds to 21 of Gunstone) is pushed beyond the locking mechanism by the second exchangeable capsule (2b) respectively.  MPEP 2114.
Regarding claim 21, the primary combination, as applied in claim 2, teaches each claimed limitation.
The use of “when” recites a contingent limitation.  The broadest reasonable interpretation of a system (or apparatus or product) claim having structure that performs a function, which only needs to occur if a condition precedent is met, requires structure for performing the function should the condition occur. See MPEP 2111.04-II.
Gunstone discloses wherein the first brew chamber part (10) is movable between a loading position (Figures 6-8) and a brewing position (figures 9-11) wherein the first brew chamber part (10) in the loading position together with the second brew chamber part (20) defines an open position in which the first or second exchangeable capsule is inserted into the brew chamber upon preparing a beverage (para. 0123, “…a first part 10 and a second part 20 that are relatively movable across a space 3a,3b from a transfer position for inserting and/or removing such capsule 2a,2b to an extraction position for extracting such capsule.”), wherein the first brew chamber part (10) in the fig. 9-11) together with the second brew chamber part (20) in the first position (as modified by Colleoni) defines a closed position in which the first exchangeable capsule fits in the brew chamber (figures 9a, 10a, and 11a showing closed position using capsule 2a), and wherein the first brew chamber part (10) in the brewing position (fig. 9-11) together with the second brew chamber part (20) in the second position (as modified by Colleoni) defines a closed position in which the second exchangeable capsule fits in the brew chamber (figures 9b, 10b, and 11b showing closed position using capsule 2b).
Regarding claim 22, the primary combination, as applied in claim 2, teaches each claimed limitation.
Gunstone discloses wherein a capsule axial length of the second exchangeable capsule is larger than a capsule axial length of the first exchangeable capsule (Figure 2a/2b; showing capsules 2a and 2b in use; para. 0083, “…selectively a first capsule 2a having a first flange 2a' and a second capsule 2b having a second flange 2b' greater than first flange 2a'. For instance, second flange 2b' has a dimension, e.g. diameter db, that is greater than a dimension, e.g. diameter da, of first flange 2a'. Optionally, second capsule 2b has a height hb that is greater than a height ha of first capsule 2a…”; Body portion 2a” and 2b”, respectively.  See also Figures 18 and 19).
Regarding claim 23, the primary combination, as applied in claim 2, teaches each claimed limitation.

    PNG
    media_image6.png
    475
    583
    media_image6.png
    Greyscale

	Gunstone discloses wherein the first brew chamber part (10) has a first substantially annular abutment surface (taken as the inner surface of 11a) in the cavity (11) and a second substantially annular abutment surface (taken as the inner surface of 11 comprising ridges shown in Fig. 1), wherein the first abutment surface is arranged for abutting the first exchangeable capsule there against when the cavity holds the first exchangeable capsule, and wherein the second abutment surface is arranged for abutting the second exchangeable capsule there against when the cavity holds the second exchangeable capsule (para. 0138, “For instance, first and/or second parts 10,20 has a first receiver part 11a and a second receiver part 11b that are relatively moveable between a first position for forming a cavity 11 that is small for receiving first capsule 2a and a second position for forming cavity 11 that is larger for receiving second capsule 2b, for instance to receive capsule receptacle 2a'',2b''. For instance, first receiver part 11a is in the general shape of a cup for receiving capsule receptacle 2a'' and second receiver part 11b is in the general shape of a ring outside or inside first receiver part 11a. In the embodiment illustrated in FIGS. 1, 6a and 6b, first part 10 has a first receiver part 11a for receiving first capsule 2a and a second receiver part 11b for receiving second capsule. In FIGS. 1 and 6a, second receiver part 11b is shown in its withdrawn position so that first capsule 2a can be received in cavity 11 in its small configuration. In FIG. 6b, second receiver part 11b is shown in its extended position so that second capsule 2b can be received in cavity 11 in its large configuration.”), wherein the first substantially annular abutment surface is spaced from the second substantially annular abutment surface in an axial direction of the first brew chamber part (as shown in Fig. 1).  
Regarding claim 24, the primary combination, as applied in claim 23, teaches each claimed limitation.

    PNG
    media_image7.png
    475
    583
    media_image7.png
    Greyscale

Gunstone discloses wherein the second substantially annular abutment surface is arranged at an open end of the cavity (as shown above in annotated Fig. 1).  
Regarding claim 25, the primary combination, as applied in claim 23, teaches each claimed limitation.

    PNG
    media_image6.png
    475
    583
    media_image6.png
    Greyscale

Gunstone discloses wherein the first substantially annular abutment surface and the second substantially annular abutment surface are immobile relative to each other (no relative movement disclosed between the two surfaces).  
Regarding claim 26, Gunstone discloses an apparatus for preparing a quantity of beverage suitable for consumption (para. 0001, “a device for handling capsules, in particular handling device for beverage machines using capsules of an ingredient of the beverage to be prepared”), arranged for being used with a first exchangeable capsule

    PNG
    media_image1.png
    1
    4
    media_image1.png
    Greyscale
	
    PNG
    media_image1.png
    1
    4
    media_image1.png
    Greyscale

(2a) having a first body (2a”) and a first exit face (2a’) attached to the first body (para. 0017, “…the invention relates to a device for handling selectively a first capsule having a first flange and a second capsule having a second flange greater than the first flange….”) (Figure 2a/2b; showing capsules 2a and 2b in use; para. 0083, “…selectively a first capsule 2a having a first flange 2a' and a second capsule 2b having a second flange 2b' greater than first flange 2a'. For instance, second flange 2b' has a dimension, e.g. diameter db, that is greater than a dimension, e.g. diameter da, of first flange 2a'. Optionally, second capsule 2b has a height hb that is greater than a height ha of first capsule 2a…”; Body portion 2a” and 2b”, respectively.  See also Figures 18 and 19), the system (Figures 1-13) and a second exchangeable capsule (2b; Figure 19 above) having a second body (2b”) and a second exit face (2b’) attached to the second body, the second exit face having a larger diameter than the first exit face and/or the second body having a larger body axial length than the first body (para. 0083, “…selectively a first capsule 2a having a first flange 2a' and a second capsule 2b having a second flange 2b' greater than first flange 2a'. For instance, second flange 2b' has a dimension, e.g. diameter db, that is greater than a dimension, e.g. diameter da, of first flange 2a'. Optionally, second capsule 2b has a height hb that is greater than a height ha of first capsule 2a…”;), the apparatus comprising:

    PNG
    media_image2.png
    486
    455
    media_image2.png
    Greyscale

a first brew chamber part (first part 10) having a cavity (cavity 11) for selectively holding one of the first and second exchangeable capsules (para. 0091 and 0123; capsule 2a or 2b are used) (para. 0138, “At least one of first and second parts 10,20 can be arranged to take selectively a first configuration for receiving first capsule 2a and a second configuration for receiving second capsule 2b. For instance, first and/or second parts 10,20 has a first receiver part 11a and a second receiver part 11b that are relatively moveable between a first position for forming a cavity 11 that is small for receiving first capsule 2a and a second position for forming cavity 11 that is larger for receiving second capsule 2b, for instance to receive capsule receptacle 2a'',2b''…”), and 
a second brew chamber part (second part 10; para. 0059; “The second part of the handling device can be made movable relative to the first part and relative to the stationary structure. The first part may be stationary relative to the structure or movable thereto. The second part can be arranged to move in a direction, in particular an arched and/or linear direction. Typically, the first and second parts in their extraction position delimit a chamber for housing the ingredient capsule, such as tea or coffee or chocolate or powder milk capsule…”) for closing the first brew chamber part around the first or second exchangeable capsule, for forming a brew chamber (para. 0091; “…an extraction chamber for holding and housing capsule 2a,2b that is formed by bringing first and second parts 10,20 into the extraction position. The extraction chamber may be configured for holding and housing a capsule 2a,2b containing a flavouring ingredient,…”) (para. 0092, “…For instance, one part 10 is configured for an injection of water into the chamber and another part 20 is a beverage dispensing part. For example, part 10 forms a cage for receiving capsule 2a,2b and part 20 includes a beverage delivery plate 21 associated with a beverage outlet….”) (See Figures 6-8 for an open position between 10 and 20 in which either capsule 2a or 2b is received, and Figures 9-11 for corresponding closed position), wherein the second brew chamber part (20) has an extraction plate (21/22) for abutting against the first or second Figures 11a ad 11b), the extraction plate including a central portion (21, delivery plate having openings for outflow of beverage and one or more elements for opening capsules; para. 0092) and a peripheral portion (plate 21 is mounted in frame 22).
Gunstone is silent on the central portion being movable relative to the peripheral portion from an extended first position to a retracted second position and a locking mechanism arranged for locking the central portion in the extended first position when closing the brew chamber around the first exchangeable capsule, and arranged for allowing the central portion being moved into the retracted second position when closing the brew chamber around the second exchangeable capsule.
Colleoni teaches that it is known in the art of beverage machines (para. 0001 and Figures 1-6) (capsule 2, which is received in cavity 22, which is defined between first part 9 and second part 39.  Cylindrical head 45 slides along tubular body 43-para. 0018.  45 is considered to correspond to the central portion with 43 being considered to correspond to the peripheral portion) the central portion (45) being movable relative to the peripheral portion (43) (para. 0018) from an extended first position to a retracted second position (See positions in Figures 5 and 6, as well as, 2 and 3).  Colleoni teaches using a spring (49) that is compressible to allow the central portion (45) to move relative to the peripheral portion (43) (para. 0018).

    PNG
    media_image3.png
    468
    678
    media_image3.png
    Greyscale

Colleoni also teaches (with reference to Figure 6 above) that the peripheral portion (43) includes a seal fitted thereto (indicated above by arrow) that engages portion 23 of 22, which provides a fluid tight arrangement (see also paragraph 0018).  The use of this seal, to create a fluid tight arrangement, at least partially prevents movement of the central portion (45) away from the position shown in Figure 6.
The advantage of combining the teachings of Colleoni is that in doing so would provide a central portion that is movable relative to the peripheral portion (frame of Gunstone) which would allow for the central portion to apply a compressive load onto the capsule during extraction, thereby ensuring a better connection (as opposed to an extraction plate not being biased toward the capsule).
Therefore, it would have been obvious to someone with ordinary skill in the art at the time the invention was filed to modify Gunstone with Colleoni, by replacing the relative stationary relationship between the central portion and the peripheral portion of Gunstone, with the teachings of Colleoni, to provide a central portion that is movable relative to the peripheral portion (frame of Gunstone) which would allow for the central 
The combination of Gunstone and Colleoni teaches each claimed limitation except for a locking mechanism for locking the central portion in the extended first position when closing the brew chamber around the first exchangeable capsule, and arranged for allowing the central portion being moved into the retracted second position when closing the brew chamber around the second exchangeable capsule.

    PNG
    media_image4.png
    566
    727
    media_image4.png
    Greyscale

Hanneson teaches that it is known in the art of beverage machines (para. 0001, “…for preparing products such as beverages from single serve capsules….”) (Figures 5a-5f, showing movement from an open position, Fig. 5a, to a closed position, Fig. 5f) to 72, 73, 74) arranged for locking the central portion (central portion of 70 or central portion defined by latch 74) in the first position when closing the brew chamber around the first capsule (16), and arranged for allowing the central portion being moved into the retracted second position when closing the brew chamber around the second exchangeable capsule (Fig. 5e shows latch 72 contacting flange 74, forcing latch 72 to rotate and compress spring 73-para. 0053.  Para. 0054, once latch 72 snaps into engagement with flange 74, the system is ready for injecting fluid into capsule 16) (Fig. 6, along with paragraph 0055, discloses that upward movement of tab 45 causes spring 73 to compress and disengaged latch 72 from flange 74) (Latch 72 is a pivotable finger that engages flange 74 and is considered to correspond to, or be equivalent to, the pivotable finger disclosed in the instant application as interpreted under 35 USC 112 (f) above) (See also MPEP 2114.  As the structure of Hanneson, the pivotable finger that engages flange 74, is the same or substantially the same as that disclosed in the instant application, it follows then that the structure of Hanneson is also capable of performing the claimed function.).
The advantage of combining the teachings of Hanneson is that in doing so would prevent unwanted movement and/or separation from the first position unless desired by a user.
Therefore, it would have been obvious to someone with ordinary skill in the art at the time the invention was filed to modify Gunstone, as modified by Colleoni, with Hanneson, by adding to the central portion and first position of Gunstone, as modified, with the teachings of Hanneson, to prevent unwanted movement and/or separation from the first position unless desired by a user.
Regarding claim 31, the primary combination, as applied in claim 2, teaches each claimed limitation.

    PNG
    media_image1.png
    1
    4
    media_image1.png
    Greyscale

    PNG
    media_image1.png
    1
    4
    media_image1.png
    Greyscale

	Gunstone discloses the second exchangeable capsule (2b) comprising a beverage preparation product (para. 0002, “…a "beverage" is meant to include any human-consumable liquid substance, such as tea, coffee, hot or cold chocolate, milk, soup, baby food, etc… A "capsule" is meant to include any pre-portioned beverage ingredient, such as a flavouring ingredient, within an enclosing packaging of any material, in particular an airtight or air-permeable packaging, e.g. plastic, aluminium, recyclable and/or biodegradable packagings, and of any shape and structure, including soft pods or rigid cartridges containing the ingredient…”).
	Gunstone, as modified by Colleoni which teaches the central portion being movable, further discloses the second exchangeable capsule (2b) being arranged for moving the central portion (45 of Colleoni being movable, which corresponds to 21 of Gunstone) from the ready position to the second brewing position (second capsule 2b along with the movable central portion allows for such arrangement in which the central portion may be moved from a ready position,  raised position-para. 0018 of Colleoni, to the second brewing position-MPEP 2114).  
Regarding claim 35, the primary combination, as applied in claim 2, teaches each claimed limitation.
Colleoni, as detailed in claim 2, teaches the central portion of the extraction plate is movable between the first position and the second position in an axial direction (see citations in claim 2 above).  
Regarding claim 36, the primary combination, as applied in claim 2, teaches each claimed limitation.
Gunstone discloses the first brew chamber part (10) being axially movable between a ready position (Figs. 6-8) and a brewing position (Figs. 9-11).  
Hanneson teaches pivotable movement between two chamber parts (Figures 5a-5f).
The advantage of having a pivotable motion between the first part and the second part is that in doing so would pivot the cavity away from the beverage machine, towards a user, for easily extracting or placing a capsule. 
Therefore, it would have been obvious to someone with ordinary skill in the art at the time the invention was filed to modify Gunstone, as modified by Colleoni and Hanneson, by adding to the axial movement between first part and second part of Gunstone, with the teachings of Hanneson, in order to pivot the cavity away from the beverage machine, towards a user, for easily extracting or placing a capsule.
Regarding claim 37, the primary combination, as applied in claim 2, teaches each claimed limitation.
The use of “when” recites a contingent limitation.  The broadest reasonable interpretation of a system (or apparatus or product) claim having structure that performs 
wherein when the central portion is in the first position the brew chamber comprises a first volume defined by the first brew chamber part, the second brew chamber part, and the first exchangeable capsule, wherein when the central portion is in the second position the brew chamber comprises a second volume defined by the first brew chamber part, the second brew chamber part, and the second exchangeable capsule, and wherein the first volume is larger than the second volume.  
Gunstone, as modified, discloses wherein the central portion (21) is in the first position the brew chamber comprises a first volume defined by the first brew chamber part, the second brew chamber part, and the first exchangeable capsule, (figs. 6a/7a/8a/9a/10a/11a which defines a spacing, or first volume, between the first part 10, the second part 20, and capsule 2a) wherein when the central portion (21) is in the second position the brew chamber comprises a second volume defined by the first brew chamber part, the second brew chamber part, and the second exchangeable capsule, (figs. 6b/7b/8b/9b/10b/11b which defines a spacing, or second volume, between the first part 10, the second part 20, and capsule 2b) and wherein the first volume is larger than the second volume (para. 0083, “…selectively a first capsule 2a having a first flange 2a' and a second capsule 2b having a second flange 2b' greater than first flange 2a'. For instance, second flange 2b' has a dimension, e.g. diameter db, that is greater than a dimension, e.g. diameter da, of first flange 2a'. Optionally, second capsule 2b has a height hb that is greater than a height ha of first capsule 2a…”; Body portion 2a” and 2b”, respectively).
Regarding claim 38, the primary combination, as applied in claim 26, teaches each claimed limitation.
The use of “when” recites a contingent limitation.  The broadest reasonable interpretation of a system (or apparatus or product) claim having structure that performs a function, which only needs to occur if a condition precedent is met, requires structure for performing the function should the condition occur. See MPEP 2111.04-II.
Hanneson teaches the claimed locking mechanism, as detailed in claim 2.  The locking mechanism of Hanneson is structurally capable of preventing the central portion being locked in the first position when the cavity holds the second exchangeable capsule.  See MPEP 2114.  For example, a larger capsule could prevent the locking mechanism from engaging the flange 74.
Regarding claim 39, the primary combination, as applied to claim 26, teaches each claimed limitation.
Hanneson, as detailed in claim 26, teaches the locking mechanism including an actuator (compression spring 73) for actuating the locking mechanism (para. 0053), the locking mechanism (72, 73, 74) including a locker (pivotable finger latch 72) for locking the central portion in the first position, the locker being activated by the actuator (para. 0053, downward movement of cover 70 causes latch 72 to contact flange 74, forcing latch 72 to rotate, and compressing latch spring 73.  Para. 0054, further downward movement causes latch 72 to snap into engagement with flange 74).

    PNG
    media_image5.png
    566
    727
    media_image5.png
    Greyscale

Regarding claim 40, the primary combination, as applied to claim 26, teaches each claimed limitation.
	Hanneson teaches, as relied upon in claim 26, the locking mechanism (72, 73, 74) comprising a movable pusher (indicated by arrow above, which is directed to the portion of 72 that contacts spring 73), arranged to be moved by the actuator (73) during closing of the first brew chamber part for translating a locker from an unlocking position (para. 0055, spring 73 is compressed causing 72 to disengage from flange 74) into a locking position for locking the central portion in the first position (para. 0053, downward movement of cover 70 causes latch 72 to contact flange 74, forcing latch 72 to rotate, and compressing latch spring 73.  Para. 0054, further downward movement causes latch 72 to snap into engagement with flange 74).  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN C DODSON whose telephone number is (571)270-0529.  The examiner can normally be reached on Mon.-Fri. 7:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on (571)270-5569.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JUSTIN C DODSON/Primary Examiner, Art Unit 3761